DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein the door a plurality of slat elements”. This limitation is awkwardly worded and renders the claim indefinite (i.e. it is unclear exactly what is intended to be claimed by the phrase “wherein the door a plurality of slat elements”). Appropriate correction is required.  
Claim 1 recites “the door being able to be lowered or raised and sunk into a box”. This limitation is awkwardly worded and renders the claim indefinite (i.e. it is unclear exactly what is intended to be claimed by the phrase “the door being able to be lowered or raised and sunk into a box”. How is the door “raised and sunk into a box”?). Appropriate correction is required.  
Claim 6 recites “wherein at least one of the rollers is formed in such a way that the cable can be wound onto this roller at least in part and/or unwound from this roller at least in part”. This renders the claim indefinite, as the phrase “the cable can be wound onto this roller at least in part and/or unwound from this roller at least in part” is unclear, as this limitation seems to be claiming multiple configurations (i.e. due to the term “and/or”, multiple configurations appear to be claimed including “the cable can be ONLY wound onto this roller at least in part”, “the cable can ONLY be unwound from this roller at least in part”, and “the cable can be BOTH wound onto this roller at least in part and unwound from this roller at least in part”). Additionally, it is unclear how a cable would be wound in part around a roller, but not also unwound during operation. Further the term “this roller” is unclear (i.e. is “this roller” intended to refer to the previously recited “at least one of the rollers”)? Examiner notes that consistent terminology and phraseology must be maintained throughout the claims. Appropriate correction is required.  
Claim 11 recites “a pulley system including a sensor device, which is suitable for monitoring or checking a tension of the cable”. This renders the claim indefinite, as it is unclear what is intended to be claimed by the term “suitable” (i.e. does the sensor device monitor a tension of the cable, or does it not?). Appropriate correction is required.  
Claims 2-5 and 7-10 are rejected as depending from a rejected base claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by EP0571766.
Regarding claim 1, as best understood, EP0571766 discloses a door system, comprising:  a door, two lateral guide elements (Figures 1-5, elements 10a and 10b); wherein the door a plurality of slat elements (Figures 1-3, elements 1a, 1b, 1c, 1d) connected to one another and selectively detachable from one another, and arranged orthogonal to and guided in the guide elements, a drive device (Figures 1-3, considered at least element 29) configured to open or close  the door, the door being able to be lowered or raised and sunk into a box (Figures 1-3, element 40), wherein individual slat elements are arranged next to one another inside the box then the door is in an open state; and wherein the drive device is a pulley system (Figures 1-3, elements 20a, 20b, 20c) that can be driven by a horizontal drive spindle (Figures 1-3, element 20d), and wherein a cable of the pulley system is connected to at least one slat element in the vertical direction.  
Regarding claim 2, EP0571766 discloses wherein the lateral guide elements extend in a vertical direction and the plurality of slat elements are arranged between the two guide elements in a horizontal direction (See Figures 1-5).  
Regarding claim 3, EP0571766 discloses wherein the box is arranged below the door system (See Figures 1-5).  
Regarding claim 5, EP0571766 discloses wherein the pulley system has at least one first roller and one second roller via which the cabl
Regarding claim 6, EP0571766 discloses wherein at least one of the rollers is formed in such a way that the cable can be wound onto this roller at least in part and/or unwound from this roller at least in part (See paragraphs [0048-0049]).  
Regarding claim 7, EP0571766 discloses wherein at least one roller of the pulley system is connected to the horizontal drive spindle (See Figures 1-3, elements 20a, 20c, and 20d are considered to be “connected to the horizontal drive spindle”). 
Regarding claim 8, EP0571766 discloses wherein the door system has two pulley systems, which are connected to one another by way of the horizontal drive spindl
Regarding claim 10, EP0571766 discloses, wherein the plurality of slat elements are plate-like elements or a grid structure (See Figures 1-5, Examiner notes that elements 1a-1d are considered to be “plate-like” elements).  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over EP0571766.
Regarding claim 4, although the Examiner believes that element 40 of  EP0571766 necessarily includes a depth between 330 cm and 100 cm, if Applicant disagrees, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure element 40 of EP0571766 such that it includes a depth between 330 cm and 100 cm, since a depth including a range between 330 cm and 100 cm would be logical and obvious to one of ordinary skill in the art, since a depth including a range between 330 cm and 100 cm would be beneficial, or necessary, for storage of elements 1a-1d as illustrated in Figures 1-3, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Additionally, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure element 40 of EP0571766 such that it includes a depth between 330 cm and 100 cm, since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)), and a depth for element 40 of EP0571766 between 330 cm and 100 cm would be considered a predictable solution with a reasonable expectation of results

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over EP0571766 in view of Minor (US 6,860,311).
Regarding claim 9, EP0571766 does not explicitly disclose wherein the drive device further has a drive motor arranged above a ground surface. Minor, however, teaches that it is known in the art to configure a door system, comprising:  a door, two lateral guide elements (Figure 2, right and left element 55), a plurality of slat elements (Figure 2, elements 31A, 31B, 31C), arranged orthogonal to and guided in the guide elements, a drive device (Figures 1-6, at least elements 92, 72-73, 76-77, 81, 87), configured to open or close  the door, the door being able to be lowered or raised, wherein individual slat elements are arranged next to one another when the door is in an open state; and wherein the drive device is a pulley system (See Figures 1-6) that can be driven by a horizontal drive spindle (Figure 4, at least element 87), and wherein a drive motor (Figure 6, element 92) is arranged above a ground surface. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the door system of EP0571766 such that the drive motor was arranged above a ground surface, as taught by Minor, since EP0571766 explicitly discloses that the drive system can be arranged with a continuous drive element (See paragraph [0049], “Instead of being wound on the reel 20d, however, it would also be possible to form the cable, link or chain hoist itself as an endless connection, to have it engage the upper end section of the uppermost door leaf element and drive it at a suitable other point via the motor 29.”), and therefore an arrangement of this nature would function as intended, and since mounting the drive motor above ground would enable easier access for repair or replacement in the event the drive motor becomes damage. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over EP0571766 in view of Olmsted (US 2014/0250787).
Regarding claim 11, EP0571766 lacks wherein the pulley system has a sensor device, which is suitable for monitoring or checking a tension of the cable. Olmsted, however, teaches that it is known in the art to configure a door system, comprising:  a door, two lateral guide elements (See Figure 1); wherein the door a plurality of slat elements connected to one another, and arranged orthogonal to and guided in the guide elements (See Figure 1), a drive device (Figure 1, element 14) configured to open or close  the door, the door being able to be lowered or raised, and a pulley system including a sensor device, which is suitable for monitoring or checking a tension of the cable (See paragraphs [0046-0051]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the door system of EP0571766 such that it includes a sensor device, which is suitable for monitoring or checking a tension of the cable, as taught by Olmsted, as this would help to ensure proper tension of the cable drive system of EP0571766, which would be beneficial for ensuring proper functionality of the system. A system of this nature can also be used as an obstacle detection system (See paragraphs [0049-0050]), which would help to prevent damage to the door system, and which would be desirable to various consumers. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634